Citation Nr: 9923988	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-34 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
hypertension, on appeal from the initial grant of service 
connection.

2.  Entitlement to a compensable disability rating for left 
ear hearing loss, on appeal from the initial grant of service 
connection.

3.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1976 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, in pertinent part, 
granted service connection for hypertension and left ear 
hearing loss, with assignment of a zero percent disability 
rating for each condition, and denied service connection for 
right ear hearing loss.

The veteran's hearing loss claims are the subject of the 
REMAND herein.


FINDINGS OF FACT

1.  The veteran's claim for a higher rating for hypertension 
is plausible, and sufficient evidence has been obtained for 
correct disposition of this claim.

2.  The veteran takes medication for control of his 
hypertension, but he does not have a history of diastolic 
readings of predominantly 100 or more.

3.  Since the veteran's retirement from service, his 
hypertension has been manifested by diastolic readings of 
less than 100 and by systolic readings of predominantly less 
than 160.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a higher 
rating for hypertension, and VA has satisfied its duty to 
assist him in development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a compensable disability rating for 
hypertension have not been met since the veteran's retirement 
from service.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, and 4.104, Diagnostic Code 7101 (1997 
and 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for hypertension; therefore, his claim continues to be 
well grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran was provided an appropriate VA 
examination.  Personal hearings were scheduled in February 
and March 1998 in accordance with his requests, but he did 
not report for those hearings.  There is no indication of 
additional treatment records that the RO failed to obtain.  
There is sufficient evidence of record to properly evaluate 
his service-connected hypertension.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran has disagreed with the original disability rating 
assigned for his hypertension.  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) has held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate statement of the case (SOC).  Id. at 126 and 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The SOC, as well as the Supplemental Statement of the Case 
(SSOC), provided to the veteran identified the issue on 
appeal as being entitlement to an increased evaluation.  The 
October 1997 SOC indicated that all the evidence of record at 
the time of the July 1997 rating decision (i.e., service 
medical records, VA treatment records, and VA examination 
reports from 1997) was considered in assigning the original 
disability rating for the veteran's hypertension.  The RO did 
not limit its consideration to only the recent medical 
evidence of record, and did not therefore violate the 
principle of Fenderson.  The veteran has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.  The 
RO complied with the substantive tenets of Fenderson in its 
adjudication of the veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1998).  This appeal being from the 
initial rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence, from service forward, in 
determining the appropriate evaluation for the veteran's 
service-connected disability.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1998), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).

The veteran's hypertension is evaluated under Diagnostic Code 
7101.  During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4 (1997), including the rating criteria for evaluating 
cardiovascular diseases.  This amendment to the Schedule 
became effective January 12, 1998.  See 62 Fed. Reg. 65207 
through 65224 (December 11, 1997).  The modified rating 
schedule slightly changed the rating criteria for 
hypertension under Diagnostic Code 7101.  See 62 Fed. Reg. 
65222 (December 11, 1997).  It was noted that careful and 
repeated measurements of blood pressure readings are required 
prior to the assignment of any compensable evaluation.  See 
62 Fed. Reg. 65215 (December 11, 1997).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for a higher rating from January 12, 1998, under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to his claim, if indeed one is more 
favorable than the other.  For any date prior to January 12, 
1998, the Board cannot apply the revised regulations.

The RO considered the new regulations in the May 1998 
supplemental statement of the case and included the new 
rating criteria.  Therefore, the veteran and his 
representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under the rating criteria for cardiovascular disorders in 
effect prior to January 12, 1998, a compensable rating (10 
percent) was warranted for hypertension where the diastolic 
pressure was predominantly 100 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).  The rating schedule noted that 
when continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned.  Id.

Under the rating criteria for cardiovascular disorders in 
effect from January 12, 1998, a compensable rating (10 
percent) is warranted for hypertension where the diastolic 
pressure is predominantly 100 or more; or where the systolic 
pressure is predominantly 160 or more; or the minimum 
evaluation is for an individual with a history of diastolic 
pressure of predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (1998). 

The Board has reviewed all the evidence of record, which 
consists of service medical records, VA treatment records 
dated in 1996, VA examination reports dated in 1997, a letter 
from South Arkansas Ear, Nose, and Throat Clinic dated in 
August 1997, and the veteran's contentions.  Regardless of 
which criteria are used to evaluate the veteran's claim, the 
preponderance of the evidence is against assignment of a 
compensable disability rating for hypertension.  

The veteran is not entitlement to the minimum evaluation for 
hypertension because the evidence does not show that he had a 
history of diastolic pressure of predominantly 100 or more 
requiring or necessitating use of medication for control.  
Although the veteran was prescribed blood pressure medication 
during service in October 1983, he did not have a history of 
diastolic pressure of predominantly 100 or more.  Prior to 
October 21, 1983, all diastolic blood pressure readings were 
less than 100.  On October 21, 1983, there were two diastolic 
blood pressure readings greater than 100.  The veteran 
thereafter underwent evaluation for elevated blood pressure 
readings, and none of the blood pressure readings shown 
between October 22, 1983, and March 21, 1984 (the date as of 
which routine monitoring of his blood pressure ceased) were 
100 or greater.  It cannot be said, therefore, that the 
veteran had a history of diastolic pressure of predominantly 
100 or more, since only two blood pressure readings out of 
dozens showed diastolic pressure greater than 100.

The Board has also reviewed the service medical records 
subsequent to March 1984 (the date as of which routine 
monitoring of his blood pressure ceased).  For his remaining 
12 years of service, his blood pressure was taken during 
almost every outpatient visit and routine physical 
examination, and he also underwent a five-day blood pressure 
monitoring in May 1992.  The veteran's diastolic pressure was 
100 on only one date throughout these 12 years of service 
(December 18, 1995).  

Moreover, the medical evidence has not shown that the veteran 
currently has diastolic pressure of predominantly 100 or more 
or systolic pressure of predominantly 160 or more.  The Board 
has thoroughly reviewed the post-service medical evidence, 
and none of the evidence shows any diastolic readings of 100 
or more.  There has been only one systolic reading of 160 or 
more (see VA medical certificate dated in November 1996) out 
of the many blood pressure readings taken since the veteran's 
retirement from service, and one elevated reading is 
insufficient to show that he has systolic pressure of 
predominantly 160 or more.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
his disability from hypertension for the reasons discussed 
above.  There are no other diagnostic codes applicable to his 
condition to consider.  Accordingly, the preponderance of the 
evidence is against assignment of a compensable disability 
rating for hypertension under Diagnostic Code 7101.


ORDER

Having found the preponderance of the evidence is against the 
veteran's claim, entitlement to a compensable disability 
rating for hypertension is denied.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's hearing loss claims.

The veteran submitted a letter from South Arkansas Ear, Nose, 
and Throat Clinic concerning an audiological evaluation 
conducted in August 1997.  The letter showed diagnoses of 
moderately severe left ear hearing loss and moderate right 
ear hearing loss.  The veteran stated that this evaluation 
showed "different hearing loss ranges," presumably versus 
those shown upon VA examination.  The veteran's records from 
this facility may be relevant to these claims, and an effort 
to obtain them is therefore warranted.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

If the records obtained from South Arkansas Ear, Nose, and 
Throat Clinic contain the audiological results in graphic 
form, the RO must refer the veteran's claims file to a 
certified specialist so that the audiological results can be 
converted to the appropriate numerical form.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995).

The veteran disagreed with the original disability rating 
assigned for his left ear hearing loss.  After completion of 
the above evidentiary development, the RO should issue a SSOC 
to the veteran that correctly identifies the left ear hearing 
loss issue on appeal.  In accordance with Fenderson, as 
discussed above, the RO should review the evidence of record 
at the time of the July 1997 rating decision that was 
considered in assigning the original disability rating for 
the veteran's left ear hearing loss, then consider all the 
evidence of record to determine whether the facts show that 
the veteran was entitled to a higher disability rating for 
this condition at any period of time since his original 
claim.  

Accordingly, although the Board sincerely regrets the 
additional delay, this case is REMANDED for the following:

1.  Request that the veteran complete the 
necessary release for South Arkansas Ear, 
Nose, and Throat Clinic, so that the RO 
can request his treatment records from 
August 1997, to include the numerical 
results of the audiological evaluation.  
The RO should associate any records 
obtained with the claims file.  If the RO 
is unable to obtain these records, tell 
the veteran and his representative, so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

2.  If the records obtained from South 
Arkansas Ear, Nose, and Throat Clinic 
contain the audiological results in 
graphic form, refer the veteran's claims 
file to a certified VA specialist.  After 
review of the August 1997 audiogram, the 
examiner is asked to provide a medical 
opinion as to the results reflected by 
that audiogram, to include conversion of 
those results into the appropriate 
numerical form.

3.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims for a compensable rating 
for left ear hearing loss and for service 
connection for right ear hearing loss, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information as a result of 
this remand.  In readjudicating the 
veteran's claims, the RO should consider 
the veteran's left ear hearing loss 
increased rating claim under the amended 
regulations for hearing loss disorders 
from June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999); 
Rhodan v. West, 12 Vet. App. 55 (1998).

The RO should review the evidence of 
record at the time of the July 1997 
rating decision that was considered in 
assigning the original disability rating 
for the veteran's left ear hearing loss, 
then consider all the evidence of record 
to determine whether the facts show that 
the veteran was entitled to a higher 
disability rating for this condition at 
any period of time since his original 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999). 

If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case.  The SSOC must correctly 
identify the left ear hearing loss issue 
as on appeal from the initial grant of 
service connection.  Allow an appropriate 
period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional medical 
evidence.  No inference should be drawn regarding the final 
disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals







